 

 

Case 1:20-cv-00027-SMR-SHL Document 32-3 Filed 05/21/21 Page 1 of 6

 

UNITED STATES FEDERAL COURT
SOUTHERN DISTRICT OF IOWA

 

ANDREA GROVE, individually and on
behalf of all others similarly situated.

Case No, 1:20-CV-27-SMR-CFB

Plaintiff,

 

 

BEER BARN CORPORATION, R& LB
CORPORATION d/b/a lOWA

DECLARATION OF LYNDA
BERGERON IN SUPPORT OF

Nene Nee ee ee ee ee ee” See See”

 

 

 

 

PLAYHOUSE, RONALD BERGERON, DEFENDANTS’ OPPOSITION TO

MICHAEL BERGERON, and LYNDA MOTION TO PLAINTIFFS’ MOTION

BERGERON TO COMPEL
Defendants,

 

|, Lynda Bergeron, having been sworn and placed under oath, state and declare as
follows:

1. My name is Lynda Bergeron.

2. 1am over the age of 18 and fully competent to make this Declaration.

3. | have personal knowledge of all facts stated in this Declaration.

4. This Declaration is submitted in connection with Defendants’ Opposition to
Andrea Grove’s Motion to Compel .

5. | have no ownership interest in R&LB Corporation (“R&LB”). | own no stock in
R&LB. My husband, Ronald Bergeron (“Ron”) is the sole owner of all stock in
R&LB.

6. [am one of the directors of R & L B Corporation. | am also the secretary of

 

R&LB., but do not have an ownership interest in R&LB.
7. R&LB has a legally registered fictious name of “Performing Arts Center.” The
Performing Arts Center is commonly referred to as Playhouse Theatre or simply

as the Playhouse (hereinafter “Playhouse Theatre’).
 

Case 1:20-cv-00027-SMR-SHL Document 32-3 Filed 05/21/21 Page 2 of 6

8. | have a degree asa registered nurse and worked for many years in the private
sector as a registered nurse. . | completed my nursing education at the College
of St. Mary in Omaha, Nebraska, and first was licensed as a registered nurse in
the State of Nebraska in 1986. | continued my work in the nursing field until
approximately 2008. At that time, | decided to devote my time to raising our
children and caring for our family.

9. Since at least August 2019, | have assisted with the running the Playhouse

Theatre because of the medical condition of my husband, Ron.

10.1 visited the Playhouse office and garage in August 2019 and first observed that
the office and surrounding area contained a large number of Playhouse Theatre
documents, including confidential personal provided to the Playhouse by
performers, including copies of social security cards, identification cards such as
drivers licenses, and address information.

11.1 immediately was concerned about the Playhouse possessing the performer
personal confidential information and having that information available in the

Playhouse Theatre’s office. My concern was based on two separate issues: --

 

(1) protection of the performer’s personal data, and (2) Ron’s ability to safeguard
that data because Ron was already under medical care at the University of
Nebraska Medical Center for Alzheimer s disease and potential dementia. |
had previously taken Ron to our family medical provider because | observed him
experiencing memory problems, forgetfulness, confusion, and having difficulty
completing normal, routine tasks he had completed before. | had seen Ron

misplacing items and not being able to retrace his steps or recall where he had
 

 

Case 1:20-cv-00027-SMR-SHL Document 32-3 Filed 05/21/21 Page 3 of 6

left the missing materials. | again contacted our family medical provider who
referred Ron to a specialist at UNMC, and he was able address and treat Ron’s
Alzheimer’s disease and dementia.

12. During this same time frame, August 2019, my immediate concern was that Ron
was not maintaining either the Playhouse Theatre’s information or the
performer’s personal confidential information in an organized, secure manner. |
feared that keeping the performers’ confidential person information at the
Playhouse was not safe. | knew the performers wanted their personal
information, including their contact information, kept confidential because many
of the performers operate under “stage” or assumed names, rather than using
their “true” or “given” names.

13. To make sure we were following the applicable financial and tax obligations
applicable to performers’ personal confidential contact information, | contacted R
& LB’s corporate accountant, Shawn McDonald , who practices at Anderson
Schlautman, PC, Omaha Nebraska. | asked for advice on the issue of the R
&:LB’s obligation to retain personal confidential information for the independent
contractors who performed as licensees /lessees at the Playhouse Theatre.

14.1 learned that Playhouse Theatre had and has no financial obligation to collect or
maintain personal confidential information for the performers who had all opted to
be treated as independent contractors because they wanted to be treated as
licensees or space lessees at the Playhouse Theatre, not as employees, All of
the performers who performed their acts that Playhouse Theatre had elected to

be treated as independent contractors/licensee/lessees.

 
 

Case 1:20-cv-00027-SMR-SHL Document 32-3 Filed 05/21/21 Page 4 of 6

15.1 understand R &L B is not required to provide performers with any federal fax
forms (specifically a Form 1099) because the Playhouse did not pay any of its
performers. | also learned that only independent contractors who are paid more
than $600 during the subject tax year are due a Form 1099. Playhouse Theatre
does not pay performers any amount that would require a Form 1099.

16.Based on this information, the Playhouse adopted a corporate policy and
practice specifically aimed at protecting the personal and confidential identifying
information of the individuals who perform at the Playhouse Theatre

17.1 knew R & LB cold not simply put the performers’ confidential personal
information in the Playhouse trash because third parties, who are unassociated
with the Playhouse, regularly comb through the Playhouse trash after each
weekend to locate and gather lowa recyclable soda, beer, or other cans and
bottles, so they can collect the $0.05 deposit for such recyclable containers

18. | feared that third parties would engage in identity theft or illegally use the
personal confidential information if it were not completely destroyed. .

19. In addition, the only document shredder available at the Playhouse did not shred
materials in small enough pieces to make the information on the documents
unreadable or undiscoverable. Based on this information, | decided the only safe
means of protecting the performers’ confidential personal information previously
provided to R & L B was to destroy that information. R&LB adopted a policy of
burning performer documents containing personal confidential information ,

including all documents Ron had collected in the past. This policy was adopted
 

 

Case 1:20-cv-00027-SMR-SHL Document 32-3 Filed 05/21/21 Page 5 of 6

to safely dispose of the information for which the Playhouse had no need or
obligation to retain.

20.|n addition, Playhouse Theatre did not and does not have any reason to gather
and maintain personal, confidential contact information for performers because
the Playhouse did not and to this day does not contact performers for scheduling
purposes or other reasons. As independent contractors /licensees, the
performers are the only ones who decide on their performance schedules,
specifically the days, dates, and times they wish to perform their acts. The
performer is the only person or entity who decides if or when the performer is
going to perform.

21.Since August 2019, my son, Michael Bergeron, has helped with some of day-to -
day jobs that need to be done the Playhouse Theatre. One job he performs is
reviewing performer paperwork to determine if the performer’s age.

22.Until Playhouse Theatre and the other Defendants were served a copy of
Andrea Grove's lawsuit, | had no idea that there was a lawsuit any performer was
preparing to file against Playhouse Theatre or any of the Defendants.

23.My son Mike assisted me with extensive searches the Playhouse Theatre office

 

and storage areas for data , documents, and all forms of contact information for
performers who have performed at the Playhouse.. Playhouse Theatre has
produced the only information we located.

Pursuant to the provisions of 28 U.S.C. §1746, | declare under penalty of perjury that

the foregoing is true and correct.

Date: May 21, 2021. (RE
LYnda Befgeron
(i ae

Case 1:20-cv-00027-SMR-SHL Document 32-3 Filed 05/21/21 Page 6 of 6

 

CERTIFICATE OF SERVICE

| certify that on May 21, 2021, | electronically filed the foregoing using the Court’s
CM/ECF filing system which | automatically sends notice of filing to the following:

nate@ruchnicholson.com

 

and

hlichten@llrlaw.com

osavytska@llr.aw.com
sl Terry A: White

Terry A. White

 

 
